DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s remarks filed January 16, 2021, in response to the non-compliant or non-responsive amendment mailed December 16, 2020 have been fully considered and are persuasive.  Therefore, the notice of non-compliant amendment is withdrawn. The specification, claims, abstract, and drawings marked in the header as attorney docket number 82114459US01 is recognized as the application documents for application no. 16/223,881.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

Drawings
Label FIG. 1 as “Prior Art.”


Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: Kishigami et al US 2017/0212213 discloses a radar system comprising: an N number of transmit antennas; a chirp generator configured to produce linear chirp waveforms; an N number of phase shift keying (PSK) coders, each of the N PSK coders assigned a respective optimized transmitter code of a set of optimized transmitter codes, wherein each optimized transmitter code of the set comprises a sequence of K code chips, each optimized transmitter code of the set is orthogonal to every other optimized transmitter code of the set. The instant invention discloses spectral analysis of a cross-correlation between any two optimized transmitter codes results in sidelobes having a value no greater than a predetermined detection threshold, each PSK coder is configured to encode a K number of linear chirp waveforms according to the sequence of K code chips of the respective optimized transmitter code and produce a respective optimized coded chirp sequence, and each of the N transmit antennas is configured to output the respective optimized coded chirp sequence at the same time. The above novel features, in combination with the other recited limitations in the claim, are not taught, suggested, or made obvious by Kishigami, or any other prior art of record, alone, or in combination. Claims 2-10 are allowed by virtue of being dependent on claim 1.
Regarding claim 11, Li et al 20200025914 discloses A radar system comprising: an N number of transmit antennas; an M number of receive antennas configured to receive reflected optimized coded sequences that were transmitted by one or more of the N transmit antennas and reflected off of a target, wherein each echo signal's original 
The examiner notes that in the claims, as allowed, J, K, L, M, and N all have values greater than 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Campbell 9,933,520 discloses a MIMO radar transmitting signal pulses with BPSK encoding.
Hakobyan et al 20200182991 discloses a fast chirp MIMO radar system encoding signals that are transmitted from different antennas using orthogonal codes.
Kagame et al 20200011983 discloses a radar apparatus capable of making the number of transmission radars larger and target detection accuracy higher than in a case where orthogonal codes are used.
Zivkovic et al 20170248686 discloses a radar system for a motor vehicle.
Searcy et al 20170160380 discloses a pseudo-random phase modulation MIMO radar system suitable for use on an automated vehicle.
Lewis 5,525,990 discloses coherent antenna sidelobe suppression system.
Fukushima et al 20190101635 discloses a radar device suitable for use in MIMO radar system, wherein cross-correlation is suppressed by raising the sidelobes.
Eshraghi et al WO 2017/187330 discloses software defined automotive radar wherein the radar operates as MIMO radar system utilizing all the antennas at a time.
XiZeng Dai, Jia Xu, Chunmao Ye, Ying-Ning Peng, “Low-sidelobe HRR profiling based on FDLFM-MIMO radar.”


Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLUMIDE T AJIBADE AKONAI whose telephone number is (571)272-6496.  The examiner can normally be reached on Monday-Friday 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VLADIMIR MAGLOIRE can be reached on 571-270-5144.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/OLUMIDE AJIBADE AKONAI/Primary Examiner, Art Unit 3648